Case 1:20-cv-03314-RPK-RML Document 1 Filed 07/23/20 Page 1 of 8 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 RACHEL B. DAVIDOVITZ, on behalf of                               CIVIL ACTION
 herself and all others similarly situated,
                                                         CLASS ACTION COMPLAINT
                                                                   AND
                         Plaintiffs,
                                                          DEMAND FOR JURY TRIAL
             -against-


 MIDLAND CREDIT MANAGEMENT,
 INC.,

                         Defendant.



       Plaintiff Rachel B. Davidovitz (“Plaintiff”) brings this action against Defendant Midland

Credit Management (“Defendant” or “MCM”), both on an individual basis and on the behalf of all

others similarly situated pursuant to Fed. R. Civ. P. Rule 23, and alleges based upon Plaintiff’s

personal knowledge, the investigation of counsel, and upon information and belief, as follows:

                                 PRELIMINARY STATEMENT
       1.      In 1977 Congress enacted Title 15 of the United States Code § 1692 et seq.,

commonly referred to as the Fair Debt Collection Practices Act (“FDCPA”) in response to the

“abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors.” 15 U.S.C. § 1692(a). At that time, Congress was concerned that “abusive debt

collection practices contribute to the number of personal bankruptcies, to marital instability, to the

loss of jobs, and to invasions of individual privacy.” Id. Congress concluded that “existing laws

. . . [we]re inadequate to protect consumers,” and that “the effective collection of debts” does not

require “misrepresentation or other abusive debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).

       2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to “ensure that those debt collectors who refrain from using
Case 1:20-cv-03314-RPK-RML Document 1 Filed 07/23/20 Page 2 of 8 PageID #: 2




abusive debt collection practices are not competitively disadvantaged.” Id.; § 1692(e). After

determining that the existing consumer protection laws were inadequate, Congress gave consumers

a private cause of action against debt collectors who failed to comply with the Act. Id.; § 1692k.

         3.     Thus, “the FDCPA enlists the efforts of sophisticated consumers ... as 'private

attorneys general' to aid their less sophisticated counterparts, who are unlikely themselves to bring

suit under the Act, but who are assumed by the Act to benefit from the deterrent effect of civil

actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85, 91 (2d Cir.

2008).

         4.     In determining whether a collection letter violates the FDCPA, courts in the Second

Circuit apply the “least sophisticated consumer standard.” Jacobson, 516 F.3d at 91. In applying

this standard, it is not relevant whether the particular debtor was confused by the communication

that was received. See Jacobson, 516 F.3d at 91.

         5.     Under the least sophisticated consumer standard, a collection letter violates the

FDCPA where the letter contains language that is “open to more than one reasonable interpretation,

at least one of which is inaccurate.” Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993).

         6.     In recovering damages under the FDCPA, a consumer need not show that the

conduct or communication made by the debt collector was intentional. Ellis v. Solomon &

Solomon, P.C., 591 F.3d 130, 135 (2d Cir. 1993). Rather, the FDCPA is a strict liability statute,

and a single violation is sufficient to establish civil liability against the debt collector. Bentley v.

Great Lakes Collection Bureau, 6 F.3d 60 (2d Cir 1993).

                                  JURISDICTION AND VENUE
         7.     The Court has jurisdiction over this class action under 28 U.S.C. § 1331, 15 U.S.C.

§ 1692 et seq., and 28 U.S.C. § 2201. If applicable, the Court also has pendent jurisdiction over

the state law claims in this action pursuant to 28 U.S.C. § 1367(a).

                                                   2
Case 1:20-cv-03314-RPK-RML Document 1 Filed 07/23/20 Page 3 of 8 PageID #: 3




       8.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

is where the Plaintiff resides and where a substantial part of the events or omissions giving rise to

the claim occurred.

                                            PARTIES
       9.      Plaintiff is a natural person and a resident of Brooklyn, New York.

       10.     Plaintiff is a “Consumer” as defined by 15 U.S.C. §1692(a)(3).

       11.     Upon information and belief, Defendant's principal place of business is located at

350 Camino De La Reina, Suite 300, San Diego, California 92108 and their designated agent for

service of process C/O Corporation Service Company is located at 80 State Street, Albany, New

York, 12207-2543.

       12.     Upon information and belief, Defendant is a company that uses the mail, telephone,

and facsimile, and regularly engages in business, the principal purpose of which is to attempt to

collect debts alleged to be due another.

       13.     Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. §

1692a(6).

                                    CLASS ALLEGATIONS
       14.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

       15.     The Class consists of:

               (a) all individuals with addresses in the state of New York;

               (b) to whom Defendant MCM sent a collection letter attempting to collect a

       consumer debt on behalf of Midland Funding LLC;

               (c) which offered the consumer three (3) payment options;

               (d) referred to such payment options as a “discount program”; and

                                                 3
Case 1:20-cv-03314-RPK-RML Document 1 Filed 07/23/20 Page 4 of 8 PageID #: 4




               (d) which was sent on or after a date one (1) year prior to the filing of this action.

      16.      Excluded from the Class are Defendant and all officers, members, partners,

managers, directors, and employees of Defendant and their respective immediate families, and

legal counsel for all parties to this action and all members of their immediate families.

      17.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

            a. Numerosity: Plaintiff is informed and believes, and on that basis alleges, that the

               Class defined above is so numerous that joinder of all members would be

               impractical.

            b. Common Questions Predominate: Common questions of law and fact exist as to

               all members of the Class and those questions predominate over any questions or

               issues involving only individual class members. The principal issue is whether

               Defendant’s written communications to consumers, in the forms attached as Exhibit

               A, violate 15 U.S.C. § 1692e.

            c. Typicality: Plaintiff’s claims are typical of the claims of the class members.

               Plaintiff and all members of the Class have claims arising out of the Defendant’s

               common uniform course of conduct complained of herein.

            d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the class

               members insofar as Plaintiff has no interests that are adverse to absent class

               members. Plaintiff is committed to vigorously litigating this matter. Plaintiff has

               also retained counsel experienced in handling consumer lawsuits, complex legal

               issues, and class actions. Neither Plaintiff nor Plaintiff’s counsel has any interests



                                                  4
Case 1:20-cv-03314-RPK-RML Document 1 Filed 07/23/20 Page 5 of 8 PageID #: 5




                which might cause them not to vigorously pursue the instant class action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair and

                efficient adjudication of this controversy because individual joinder of all members

                would be impracticable. Class action treatment will permit a large number of

                similarly situated persons to prosecute their common claims in a single forum

                efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender.

       18.      Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy. The identities of

all class members are readily ascertainable from the records of Defendant and those companies

and entities on whose behalf they attempt to collects and/or have purchased debts.

       19.      Depending on the outcome of further investigation and discovery, Plaintiff reserves

the right to amend the class definition.

                                    STATEMENT OF FACTS
       20.      Some time prior to December 27, 2018, a purported debt was incurred to Comenity

Bank (“Comenity”).

       21.      The purported debt owed to Comenity arose out of a transaction in which money,

property, insurance or services, which are the subject of the transaction, are primarily for personal,

family or household purposes.

       22.      The purported Comenity obligation is a “debt” as defined by 15 U.S.C.§1692a(5).

       23.      Comenity is a “creditor” as defined by 15 U.S.C.§ 1692a(4).

       24.      At an exact time unknown to Plaintiff, the Comenity obligation was purchased by,

                                                  5
Case 1:20-cv-03314-RPK-RML Document 1 Filed 07/23/20 Page 6 of 8 PageID #: 6




or otherwise assigned to, Midland Funding LLC.

       25.     In an effort to collect the purported debt on behalf of Midland Funding LLC,

Defendant sent a collection letter (the “Letter”) to Plaintiff regarding the alleged debt on July 24,

2019. See Exhibit A.

       26.     Plaintiff received the Letter and read it.

       27.     The Letter stated an outstanding balance of $2,134.84.

       28.     The Letter stated in part: “Congratulations! You have been pre-approved for a

discount program designed to save you money. Act now to maximize your savings and put this

debt behind you…”

       29.     This statement was immediately followed with three (3) payment options displayed

as follows:




       30.     Under a plain reading of the Letter, options 1, 2, and 3 are offered as discount

programs designed to save the consumer money.

       31.     The least sophisticated consumer would believe that if she accepted option 3, she

would be receiving a discount on the current balance.

       32.     An offer expiration date of August 23, 2019 appears within a separate box located

adjacent to all three settlement offers, and can easily be read to apply to all three offers. The least

sophisticated consumer would thus understand that Option 3 represents an opportunity to settle the

                                                  6
Case 1:20-cv-03314-RPK-RML Document 1 Filed 07/23/20 Page 7 of 8 PageID #: 7




debt for less than the outstanding balance, because making monthly payments towards the full

balance is not an opportunity typically foreclosed to a consumer after an arbitrary expiration date.

       33.     Upon information and belief, Plaintiff would not pay less than the current amount

due if she accepted option 3.

       34.     Therefore, option 3 is not an offer of a “discount.”

       35.     Defendant’s statement is material in that the least sophisticated consumer would be

influenced by an offer of a discount in making choices about how to pay his/her debts. The least

sophisticated consumer would prioritize paying off debts that he/she believed offered a discount

over other outstanding debts.

       36.     As such, Defendant’s statement is materially false, deceptive, and misleading.

       37.     Defendant’s conduct harmed Plaintiff.

                                              COUNT I

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                    15 U.S.C. § 1692e et seq.
       38.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

       39.     Defendant’s debt collection efforts attempted and/or directed towards Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       40.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive,

or misleading representation or means in connection with the collection of any debt.

       41.     Defendant violated said section by making a false and misleading representation in

violation of § 1692e(10).

       42.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated § 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

                                                 7
Case 1:20-cv-03314-RPK-RML Document 1 Filed 07/23/20 Page 8 of 8 PageID #: 8




attorneys’ fees.

                                        PRAYER FOR RELIEF
       WHEREFORE, Plaintiff demands judgment against Defendant as follows:

       (a)     Declaring that this action is properly maintainable as a class action and certifying

               Plaintiff as Class representative and the undersigned as Class Counsel;

       (b)     Awarding Plaintiff and the Class statutory damages;

       (c)     Awarding Plaintiff and the Class actual damages;

       (d)     Awarding Plaintiff costs of this action, including reasonable attorneys’ fees and

               expenses;

       (e)     Awarding pre-judgment interest and post-judgment interest; and

       (f)     Awarding Plaintiff and the Class such other and further relief as this Court may

               deem just and proper.

                                        JURY DEMAND
       Plaintiff demands a trial by jury.

DATED: July 23, 2020                         COHEN & MIZRAHI LLP


                                                             /s/ Joseph H. Mizrahi
                                                            JOSEPH H. MIZRAHI

                                             JOSEPH H. MIZRAHI
                                             JONATHAN B. WEISS
                                             300 Cadman Plaza West, 12th Floor
                                             Brooklyn, NY 11201
                                             Telephone: 929/575-4175
                                             929/575-4195 (fax)
                                             joseph@cml.legal
                                             jonathan@cml.legal

                                             Attorneys for Plaintiff



                                                8
